FILED

UNITEi) sTATEs i)isriucr coURT MAR 1 1 2011

BIA
FOR THE DISTRICT OF COLUM C|erk, U.S. District & Bankruptcy

Courts for the District of Co|umbia

DAVID L. COLLINS,
Plaintiff,
v.

Civil Action No. ll-0339 (UNA)

DISTRICT COURT, EL PASO
COUNTY, et al. ,

Defendants.

\/\/&/\y§/\/\./\/\/\/

MEMORANDUM OPINION '  l

The Court provisionally permitted the above-captioned action to be filed on February 8,
`20»11. At that time, the Court directed plaintiff to submit a certified copy of his prison trust fund
account statement (ior institutional equivalent) for the six-month period immediately preceding
the filing of the complaint, obtained from the appropriate official of each prison at which plaintiff
is or was confined, as required by the Prison Litigation Reform Act. See 28 U.S.C. § 1915. To
date, plaintiff has not submitted the required financial information as directed. lnstead, he has
submitted an "OBJECTION" which amounts to plaintiffs refusal to either pay the filing fee or
submit any financial information For this reason, the Court will dismiss this action without

prejudice An Order is issued separately.

,LL\\A/z;

DATE:  /{ wl l United/States District Judge